DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Published Patent Application No. 2019/0101392 (hereinafter “Bischel”).
Regarding claim 1, Bischel teaches an integrated photonics optical gyroscope (100) fabricated on a silicon nitride (SiN) waveguide platform (102) comprising: a first SiN waveguide layer (112) comprising a rotation sensing element (par. [0023]); and a second SiN waveguide layer (114) comprising additional SiN waveguide-based optical components that constitute a front-end chip to launch light (via element 120) into and receive light from the first layer comprising the rotation sensing element (via elements 116, 117), wherein the first SiN waveguide layer and the second SiN waveguide layer are vertically stacked (Figs. 2, 3), and wherein the second SiN waveguide layer further comprises at least one phase shifter (160) coupled to one of a first end and a second end of the rotation sensing element on the first SiN waveguide layer, the phase shifter being fabricated by depositing, growing, or bonding material different than SiN (par. [0026]).
Regarding claim 2, Bischel teaches that the second SiN waveguide layer is stacked on top of the first SiN waveguide layer (Figs. 2, 3).
Regarding claim 3, Bischel teaches that a light source (120) and one or more photodetectors (170, 172) are integrated on a common substrate which is aligned to the second SiN waveguide layer containing the front-end chip (Fig. 1).
Regarding claim 4, Bischel teaches that the rotation sensing element comprises a coil with multiple turns or a microresonator ring (Fig. 1; par. [0023]).
Regarding claim 5, Bischel teaches that light evanescently couples between the first SiN waveguide layer and the second SiN waveguide layer (par. [0023]).
Regarding claim 6, Bischel teaches that parts of the rotation sensing element are distributed among two or more sub-layers (Figs. 2, 3).
Regarding claim 7, Bischel teaches that light evanescently couples between the vertical sub-layers of the rotation sensing element (par. [0035]).
Regarding claim 8, Bischel teaches that the phase shifter is fabricated on a separate layer made of a material other than SiN, and wherein the separate layer with the phase shifter is hybridly integrated to the second SiN waveguide layer (Figs. 10A-C).
Regarding claim 9, Bischel teaches that the phase shifter has electro-optic or piezo-electric properties (par. [0026]).
Regarding claim 13, Bischel teaches that the phase shifter is coupled (via elements 1062) to electrodes (1008) fabricated on the second SiN waveguide layer.
Regarding claim 15, Bischel teaches that a separate layer with the phase shifter is disposed in a cavity etched into the second SiN waveguide layer (Figs. 10A-C).
Regarding claim 16, Bischel teaches that the common substrate with the light source and the detectors is disposed in a cavity etched into the second SiN waveguide layer containing the additional SiN waveguide-based optical components that constitute the front-end chip (Figs. 10A-C).
Regarding claim 17, Bischel teaches that the second SiN waveguide layer is wafer-bonded or flip-chip bonded to the first SiN waveguide layer (par. [0029]).
Regarding claim 18, Bischel teaches that electrodes (1008) for injecting current to the phase shifter are fabricated on the top side of the second SiN waveguide layer (Figs. 10A-C).
Regarding claim 20, Bischel teaches that the phase shifter comprises a thin film of an electro-optic material chosen from lithium niobate, polymer, or indium phosphide (par. [0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bischel.
Bischel teaches that the second SiN waveguide layer further comprises: a first phase shifter coupled to a first end of the rotation sensing element on the first SiN waveguide layer via a first coupler. Bischel does not teach a second phase shifter coupled to a second end of the rotation sensing element on the first SiN waveguide layer via a second coupler. However, such a modification would appear to involve a mere duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to duplicate a second phase shifter in the gyroscope of Bischel. The motivation would have been to allow for independent phase modulation of the signal guided through both the first and second waveguide layers.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bischel in view of U.S. Published Patent Application No. 2020/0064609 (hereinafter “Krampert”).
Bischel teaches the limitations of the base claim 8. Bischel does not teach that the phase shifter comprises a thin film of a piezo-electric material. Krampert teaches a phase shifter comprising a thin film of piezo-electric material that is aluminum nitride (AIN) () or strontium bismuth titanate (SBT) or lead zirconate titanate (PZT) (par. [0052]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the phase shifter of Bischel so as to comprise a thin film of piezo-electric material, as taught by Krampert. The motivation would have been to increase shifting speeds (par. [0052]).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, including the prior art cited in the parent applications, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the phase shifter is evanescently coupled to the rotation sensing element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883